Citation Nr: 1108273	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-02 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for neurological complications from the iliac crest bone harvest, to include as secondary to the service-connected scar on the right iliac crest (donor site).

2.  Entitlement to an increased rating for a scar on the right iliac crest (donor site), currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Jackson, Mississippi, that denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in order to afford the Veteran a Central Office hearing.  Several times during his appeal, including on his May 2010 substantive appeal (on VA Form 9), the Veteran has requested a BVA Central Office hearing before a Veterans Law Judge (VLJ).  To date, the Veteran has not been scheduled for a hearing.  Therefore, a remand is required in order to afford the Veteran his clearly requested Central Office hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Central Office hearing.  Provide the Veteran reasonable advance notice of the date, time, and location of the hearing.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


